Citation Nr: 1131859	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-19 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Department of Veterans Affairs Medical Center in Alexandria, Louisiana


THE ISSUE

Entitlement to reimbursement or payment for the cost of private medical services provided to the Veteran at the Christus St. Frances Cabrini Hospital in Alexandria, Louisiana from February 3, 2007 to February 6, 2007.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel









INTRODUCTION

The Veteran had active service from June 1945 to January 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Department of Veterans Affairs (VA) Medical Center in Alexandria, Louisiana.  

The Veteran was scheduled for a hearing before a Board Member at his local RO in August 2009.  However, prior to his hearing, the Veteran notified VA that he was withdrawing his request for a Board hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to reimbursement for the cost of private medical treatment incurred from February 3, 2007 to February 6, 2007.  The Veteran contends that he passed out on his bed when attempting to wake up and was subsequently unable to walk on Saturday, February 3, 2007.  He indicated that his wife called VA and was told that the VA emergency facilities in Alexandria, Louisiana were not open on the weekend.  She was then transferred to a VA hospital in Texas that subsequently transferred her to a VA office in California.  According to the Veteran's statements of record, they were told to go to the nearest hospital for treatment and that VA would pay for this treatment.  

It is unclear from the above evidence whether a VA or other Federal facility/provider was not feasibly available.  The June 2007 decision of the VA Medical Center (VAMC) in Alexandria, Louisiana, which is the Agency of Original Jurisdiction (AOJ), simply concluded that other facilities were feasibly available.  However, there is nothing in the record to suggest how this conclusion was reached.  The Veteran has alleged that the facility in Alexandria, Louisiana was closed.  This assertion needs to be confirmed.  An explanation of what other facilities were available to the Veteran, and their distance from the Veteran's home, should also be included.  The AMC should indicate whether these facilities were open on Saturday, February 3, 2007.  

In addition, a February 3, 2007 intake summary from the Christus St. Frances Cabrini Hospital indicates that the Veteran had been suffering from vertigo for about a year.  It was noted that the Veteran was followed by VA for this condition.  According to the Veteran, he was suffering from a lot more dizziness and instability that day.  A computed tomography (CT) scan performed earlier in the day at the Bunkie General Hospital was noted to be unremarkable.  The Veteran was transferred to St. Frances for a magnetic resonance image (MRI) and a neurological evaluation.  According to a record prepared the following day, the Veteran reported that he had actually been experiencing episodes of vertigo for the past year and a half.  It was noted that he had an attack of typical vertigo the day before and went to the emergency room in Bunkie where a CT scan was reported to be normal.  The Veteran's discharge summary notes that the MRI results were still pending.  The examining physician noted that it was not clear whether the Veteran had a cerebral infarct.  The Veteran did request to be transferred to VA during treatment.  

It is unclear from the above facts whether the Veteran was suffering from a condition of such a nature that a prudent layperson would have reasonably expected delay in seeking medical attention would have been hazardous to life or health.  Therefore, the Veteran's claims file should be transferred to a VA examiner for the purpose of offering a medical opinion as to whether the Veteran's symptomatology did in fact qualify as an emergency.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the emergency department of the Alexandria, Louisiana VA Hospital was in fact closed on Saturday, February 3, 2007.  If so, it must be determined what other VA or Federal facilities were available to the Veteran.  In determining whether these facilities were feasible to the Veteran, the distance from the Veteran's home and a finding of whether these facilities were in fact open on a Saturday should be considered.  Complete documentation of all findings must be included in the claims file.  

2.  The VAMC should also obtain a medical opinion as to whether the symptomatology experienced by the Veteran on February 3, 2007 were emergent in nature.  The Veteran's claims file and a copy of this remand must be made available to the physician for review in this case.  A complete rationale must be provided for all opinions offered.  

3.  The claim should then be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a SSOC, containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


